Citation Nr: 1131481	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation and lateral instability of the right knee.  

2.  Entitlement to an increased rating for chondromalacia of the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation and lateral instability of the left knee.  

4.  Entitlement to an increased rating for chondromalacia of the left knee, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The issue of entitlement to TDIU has been raised during the pendency of the Veteran's appeal, but it has not been developed or adjudicated by the RO to date.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased or initial rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

Additional, pertinent documentary evidence, not duplicative of previously submitted materials, was received by the RO subsequent to its preparation of the most recent supplemental statement of the case in December 2008, but prior to its certification of the instant appeal to the Board in March 2009.  That evidence was not considered by the RO, nor was an additional supplemental statement of the case issued by the RO as to the evidence, and remand is required.  38 C.F.R. § 19.31 (2010).  

The most recent VA medical examination addressing the Veteran's bilateral knee disabilities was in September 2007 and, since that time, the Veteran has indicated or the record demonstrates that two-hinged braces of the knees were required in July 2008 for osteoarthritis and that he sustained further injury to one or both knees while practicing karate in November 2008, followed by treatment for bilateral knee pain and a recommendation for a change to bilateral medial off-loader braces of the knees.  Given that nearly four years have elapsed since the Veteran was last examined by VA and because there is evidence of a worsening in the Veteran's bilateral knee disabilities,  further VA medical examination on remand is required in order to determine current severity of each disorder in question.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Thereafter, afford the Veteran a VA medical examination in order to ascertain the nature and severity of each service-connected disorder of his right and left knees and their effect upon his employability.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary diagnostic tests should be conducted.  Complete range of motion testing of each knee should be undertaken and there must be notation as to the presence or absence of subluxation and instability, and if present, the degree of resulting impairment, be it mild, moderate, or severe.  In addition, the examiner should also note any additional limitation of motion of the either knee due to pain or flare-ups of pain, as supported by objective findings, and any additional limitation of motion due to weakness, excess fatigability, or incoordination.  The degree of additional motion loss, if any, should be set forth in degrees, to the extent possible. All pertinent diagnoses should be fully set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not that the Veteran's service-connected disabilities, alone, preclude him from obtaining and maintaining substantially gainful employment, based on his educational and occupational background?  When providing the opinion the examiner should not consider the Veteran's non service-connected disabilities or his age.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as to find against unemployability.  More likely and as likely support unemployability; less likely weighs against the claim.

3.  Lastly, readjudicate the appellate issues and initially adjudicate the Veteran's claim for TDIU entitlement, based on all of the evidence of record, including that received into the record since preparation of the most recent supplemental statement of the case.

If any benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claims for benefits and citation to all evidence received by VA since the most recent supplemental statement of the case was prepared.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran need take no action until otherwise notified.  The purpose of this remand is to obtain additional evidentiary and procedural development and to preserve the veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



